Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/20 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/20 and 12/7/20 was considered by the examiner.

Response to Arguments
Applicant’s arguments filed on 10/19/20 with respect to all the claims have been considered but are moot because the arguments relate solely to newly added limitations addressed in instant Office action with newly identified prior art, thus rendering the Applicant’s arguments moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 10-13, 16, 18-20, 23, 25-27, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al. (US 2018/0331860, supported by Provisional application No. 62/402,516), hereinafter referred to as Bergman in view of Lee (US 2018/0270784) and Park (US 2017/0111880) and Huang et al. (US 10638266), hereinafter referred to as Huang.
Regarding claim 1, Bergman teaches:
a method for wireless communication at a user equipment (Fig 1 shows UE/MS), 
comprising:
identifying a quasi co-location relationship indicating that one or more antenna ports of a base station used to transmit a reference signal are quasi co-located with one or more antenna ports of the base station used to transmit a reference signal ([0037]-[0039], notice first reference signal being transmitted from antenna ports of a transmitter node/BS; Also the receiver node/UE determines an indication that a second set of transmitted RS from one or multiple transmit antenna ports is are quasi co-located with the first RS; also see Fig 3 315 for indication that second signal is QCL with first RS; [0100] shows that a reference signal can be PRB); 
receiving the reference signal at the UE (Fig 3 305 and 310 shows RX node receiving first RS signal);
[0100] shows that a reference signal can be PRB) based at least in part on the received reference signal and the identified quasi co-location relationship (Fig 3 325, shows determining a receiver beam by using the QCL indication and the beam specific metrics that derived based on the reception of the first RS in 310); and
receiving a reference signal ([0100] shows that a reference signal can be PRB) at the UE using the determined receive beam (Fig 3 325 shows determining what beam maximizes the received power of the second signal) and [0106]-[0107] shows using the same receive beam when receiving two different signals based on QCL).
	Bergman does not specifically teach a positioning reference signal.
	Lee teaches a positioning reference signal ([0128] shows the UE receiving QCL info from the network, where the information indicates that the PRS and a specific antenna port of the specific RS is in QCL relation.[0149] shows that the information is used to determine a channel property of the PRS).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the reception scheme of Bergman, taking into account PRS reception and QCL as taught by Lee, since such a modification would more efficiently receive/transmit a reference signal and determine a location of the reference signal (See Lee [0030]).
	The combined teachings do not specifically teach receiving, from the base station, a signal comprising an indication of a set of cell identifiers corresponding to cells that support at least a first type of positioning reference signals and receiving based at least in part on the received set of cell identifiers.
	Park teaches receiving, from the base station, a signal comprising an indication of a set of cell identifiers ([0324] shows terminal receiving assistance data from base station, where the terminal receives PRS from these cells according to [0327]; [0338] goes on to show that at least one cell ID is received by the terminal via control information, where the PCI is of the cells that may transmit the second positioning reference signal) corresponding to cells that support at least a first type of positioning reference signals ([0338] shows second positioning reference signal, which is further described in [0328]-[0330], where the second PRS is interpreted as a type of PRS) and receiving based at least in part on the received set of cell identifiers ([0340] shows measurement and reporting of second PRS; [0333] and [0202].
	It would have been obvious to one of the ordinary skill in the art at the time of the invention was disclosed to modify the combined teachings as taught by Park, since such a modification would more efficiently estimate a position of a terminal according to Park [0019].
	The combined teachings do not specifically teach a positioning protocol signal comprising an indication.
	Huang teaches a positioning protocol signal comprising an indication (Column 13 lines 1-5 shows a LTE positioning protocol message that includes indications of a physical cell identifier; Column 4 lines 40-46 shows that LPP message may be packaged as a RRC message).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Huang, since such a modification would improve the accuracy and reliability of positioning measurements performed by UEs (Column 3 lines55-57 of Huang).

Regarding claim 2, 20, the combined teachings and specifically Bergman teaches:
wherein determining the receive beam for the UE to use to receive the positioning reference signal (See rejection of claim 1 where Lee shows QCL indication between RS and PRS) comprises:
measuring a signal strength of the reference signal; and the method further comprising identifying the receive beam based at least in part on the measured signal strength and the identified ([0070] shows deriving a metric based on the received power per beam being derived for the first RS, and using the metric with the QCL indication in order to determine a receiver beam that maximizes received power of the second signal).
	The motivation is the same as provided in the rejection of claim 1.

Regarding claim 5, 16, 23, 29, the combined teachings, and specifically Park teaches:
monitoring for positioning reference signals from one or more of the cells based at least in part on the received set of cell identifiers (See fig 12 and related description; Notice measurement occurs based on the assistance data described in the rejection of claim 1, where measurement is interpreted as monitoring).
	The motivation is the same as provided in the rejection of claim 1.

Regarding claim 8, 13, 25, 30, the combined teachings and specifically Bergman teaches:
wherein the reference signal comprises a synchronization signal, or a channel state indication reference signal (CSI-RS) for tracking, or a CSI-RS for beam management, or a CSI-RS for radio resource management, or a physical broadcast channel (PBCH) demodulation reference signal (DMRS), or a combination thereof ([0060] shows CSI-RS and [0100] shows different type of RS including DM-RS).

Regarding claim 10, the combined teachings and specifically Bergman teaches:
wherein the quasi co-location relationship comprises a Doppler shift, or a Doppler spread, or an average delay, or a delay spread, or one or more spatial parameters, or a combination thereof ([0011] shows Doppler spread, Doppler shift and average delay).

Regarding claim 11, Claim 11 is rejected based on the same reasoning as provided in the rejection of claim 1 since claim 11 is directed towards a method at a base station that corresponds to the method at a user equipment as provided in claim 1.

Regarding claim 12, 27, the combined teachings disclose:
	Transmitting the reference signal and the positioning reference signal based at least in part on the transmitted indication of the quasi co location relationship (Bergman: [0100] shows reference signals transmitted based on QCL and [0126] of Lee shows the indication of QCL between RS and PRS).
	The motivation is the same as the motivation provided in the rejection of claim 11.

Regarding claim 18, the combined teachings and specifically Bergman teaches:
wherein the quasi co-location relationship comprises a Doppler shift, or a Doppler spread, or an average delay, or a delay spread, or one or more spatial parameters, or a combination thereof ([0011] shows Doppler spread, Doppler shift and average delay).

Regarding claim 19, Claim 19 is rejected based on the same reasoning as provided in the rejection of claim 1 since claim 19 is directed towards a UE that corresponds to the method at a user equipment as provided in claim 1.

Regarding claim 26, Claim 26 is rejected based on the same reasoning as provided in the rejection of claim 1 since claim 26 is directed towards an apparatus at a base station that corresponds to the method at a user equipment as provided in claim 1.

Claims 3, 9, 14, 15, 21, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman in view of Lee and Park and Huang, in further view of Takeda (US 20190356379).
Regarding claim 3, 15, 21, 28, the combined teachings do not specifically teach receiving, from the base station, system information that includes an indication of the quasi co-location relationship (Although Lee [0004] shows system information).
Takeda shows receiving, from the base station, system information that includes an indication of the quasi co-location relationship ([0080] shows QCL being indicated by way of higher layer signaling for example SIB).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Takeda, since such a modification would eliminate separate signaling and the wasting of resources to send QCL in separate signaling messages.

Regarding claim 9, 14, the combined teachings do not specifically teach wherein the reference signal is a synchronization signal comprising a primary synchronization signal (PSS), or a secondary synchronization signal (SSS), or a combination thereof.
	Takeda teaches wherein the reference signal is a synchronization signal comprising a primary synchronization signal (PSS), or a secondary synchronization signal (SSS), or a combination thereof ([0115] shows that the reference signal are not limited to these and can include PSS and/or SSS).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Takeda, since such a modification would enhance mobility measurement and synchronization.

Claims 4, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman in view of Lee and Park and Huang, in further view of Park (US 2015/0016369)
Regarding claim 4, 22, the combined teachings does not specifically teach wherein the quasi co-location relationship is pre-configured.
	Park teaches wherein the quasi co-location relationship is pre-configured ([0137] shows preconfigured QCL).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Park, since such a modification would eliminate separate signaling and the wasting of resources to send QCL in separate signaling messages.

Claims 7, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman in view of Lee and Park and Huang, in further view of Davydov (US 2016/0223639).
Regarding claim 7, 24, the combined teachings disclose receiving, at the UE, a second reference signal from a second cell and a third reference signal; determining a second receive beam and a third receive beam for the UE to use to receive positioning reference signals; receiving a second positioning reference signal using the determined second receive beam and a third positioning reference signal using the determined third receive beam (See rejection of claim 1, where Bergman and Lee show these steps which can be repeated for multiple PRS transmissions); and
	The combined teachings does not specifically teach determining a position of the UE based at least in part on the received positioning reference signal, the received second positioning reference signal, and the received third positioning reference signal.
	Davydov teaches determining a position of the UE based at least in part on the received positioning reference signal, the received second positioning reference signal, and the received third ([0055] and fig 2 shows receiving multiple PRS’s and using these PRS’s in order to determine the position of a UE; also see [0146]).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Davdov since such a modification would reduce signaling overhead and time used for channel estimation according to [0146] of Davydov.

Claims 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al. (US 2018/0331860, supported by Provisional application No. 62/402,516), hereinafter referred to as Bergman in view of Lee (US 2018/0270784) and Takeda (US 20190356379).
Regarding claim 31, Bergman teaches:
A method for wireless communication at a user equipment (Fig 1 shows UE/MS), comprising:
receiving, from a base station, information comprising an indication of a quasi co-location relationship wherein configurations of one or more antenna ports of a plurality of base stations used to transmit synchronization signals during a mobility procedure are quasi co-located with one or more antenna ports of the plurality of base station used to transmit  reference signals  ([0037]-[0039], notice first reference signal being transmitted from antenna ports of a transmitter node/BS; Also the receiver node/UE determines an indication that a second set of transmitted RS from one or multiple transmit antenna ports is are quasi co-located with the first RS; also see Fig 3 315 for indication that second signal is QCL with first RS; [0100] shows that a reference signal can be PRB; Page 11 Claim 13 shows that the RS can be synchronization signals);
receiving, from the plurality of base stations, the synchronization signals at the UE ([0064] shows UE receiving RS; Page 11 Claim 13 shows that the RS can be synchronization signals); and
(Fig 3 325, shows determining a receiver beam by using the QCL indication and the beam specific metrics that derived based on the reception of the first RS in 310).
Bergman does not specifically teach a positioning reference signal.
	Lee teaches a positioning reference signal ([0128] shows the UE receiving QCL info from the network, where the information indicates that the PRS and a specific antenna port of the specific RS is in QCL relation.[0149] shows that the information is used to determine a channel property of the PRS).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the reception scheme of Bergman, taking into account PRS reception and QCL as taught by Lee, since such a modification would more efficiently receive/transmit a reference signal and determine a location of the reference signal (See Lee [0030]).
	The combined teachings of Bergman and Lee does not specifically teach system information 
Takeda teaches system information ([0080] shows QCL being indicated by way of higher layer signaling for example SIB).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Takeda, since such a modification would eliminate separate signaling and the wasting of resources to send QCL in separate signaling messages.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411